Citation Nr: 1016458	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-31 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with attention deficit 
disorder (ADD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from September 2002 to 
September 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Newark RO that denied service connection for PTSD and granted 
service connection for ADD, rated 10 percent disabling, 
effective September 23, 2006.  The effective date was 
established as the day following her separation from service.  

During the course of the appeal, in which the Veteran 
appealed the denial of service connection for PTSD and the 
initial rating for ADD, the RO granted service connection for 
PTSD in an August 2007 rating decision and recharacterized 
the Veteran's service-connected disorder to combine the 
already service-connected ADD with PTSD.  A rating of 30 
percent was assigned, effective September 23, 2006.  

After further adjudications, the rating was increased in a 
November 2008 rating decision to 50 percent, effective 
September 23, 2006.  The Board presently grants the appeal in 
part, and will assign a 70 percent disability rating 
effective September 23, 2006 to May 21, 2008; but denies the 
appeal for an increased rating greater than 50 percent 
effective May 22, 2008.  


FINDINGS OF FACT

1.  From September 23, 2006 to May 21, 2008, the Veteran's 
PTSD with ADD was manifested by occupational and social 
impairment, with deficiencies in most areas due to such 
symptoms as social isolation, aggressive and violent 
behavior, poor concentration, and anxiety; total occupational 
and social impairment was not shown. 

2.  Since May 22, 2008, the Veteran's PTSD with ADD has been 
manifested by occupational and social impairment with 
disturbances of motivation and mood and difficulty in 
establishing occupational and social relationships due to 
such symptoms as depression, panic attacks, distractibility, 
low frustration, and irritability; occupational and social 
impairment, with deficiencies in most areas was not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
PTSD with ADD were met from September 23, 2006 to May 21, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code (Code) 9411 (2009).

2.  The criteria for a rating in excess of 50 percent for 
PTSD with ADD from May 22, 2008, were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).

As the December 2006 rating decision on appeal granted 
service connection for PTSD with ADD, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The question of whether a further VCAA 
letter for such "downstream" issues is required was also 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel 
held that, in such circumstances, a Statement of the Case 
(SOC) was required in cases involving a "downstream" issue, 
but 38 U.S.C.A. § 5103(a) did not require separate notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Id.  In this case, the necessary SOC was 
issued in September 2007.  The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As this appeal is from the initial 
rating assigned with the grant of service connection, 
"staged" ratings are for consideration, but have not been 
assigned by the RO.  As explained below, the Board finds that 
"staged" ratings are warranted.

The Veteran's service-connected PTSD with ADD was assigned a 
50 percent disability rating under the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130, Code 9411).  

Under Code 9411, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

According to the American Psychiatric Association's DSM-IV, a 
score from 61-70 is assigned where there are "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co- workers).  GAF scores 
from 41 to 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores from 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  GAF scores from 21 to 30 are 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  GAF scores from 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score from 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV for 
rating purposes).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is relevant to this claim for increase, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

On September 2006 VA internal medicine evaluation, a mental 
status examination revealed that the Veteran was oriented to 
person, place, time, and space.  Short and long-term memory, 
behavior, and comprehension were normal.  She was coherent, 
and her emotional reaction was appropriate.  Social and 
occupational capacity was not restricted.  

A January 2007 VA mental health consultation indicates the 
Veteran reported a depressed mood, nightmares, and crying 4 
times a week.  She felt withdrawn and reported having anxiety 
attacks in the past with the last one occurring in September.  
She had difficulty with sleeping and concentration, and she 
denied feeling hyper or euphoric, suicidal or homicidal 
ideation, and having psychotic symptoms such as auditory or 
visual hallucinations.  She was cooperative and maintained 
fair eye contact.  Her speech was normal in rate, rhythm, and 
volume.  Her thought process was generally linear and 
logical.  Both insight and judgment were fair.  A GAF score 
of 60 was assigned.  An April 2007 VA treatment note 
indicates the Veteran was seen for 10 minutes; her mood was 
euthymic and her concentration/attention was adequate on 
Adderall.  A GAF score of 65 was assigned.  

Treatment records from Hampton Counseling Center, included a 
May 2007 Post-traumatic Stress Diagnostic Scale (PDS) Profile 
Report in which the Veteran reported that she had upsetting 
thoughts, images, or nightmares (about the traumatic event); 
felt emotionally upset; and experienced physical reactions 
about the in-service traumatic event(s).  She also relived 
the traumatic event.  She tried not to think about or talk 
about the event.  She avoided activities, people, or places 
that remained her of the traumatic event.  She was not able 
to remember an important part of the traumatic event.  She 
had much less interest or participated much less often in 
important activities.  She felt distant and cut off from 
people around her.  She felt emotionally numb and felt as if 
her future hopes or plans would not come true.  She had 
trouble falling or staying asleep and trouble concentrating.  
She felt irritable or had fits of anger.  She was overly 
alert and easily startled.  Her symptoms were described as 
severe and her individual level of impairment in functioning 
was severe.  She reported that her PTSD symptoms interfered 
with her overall level of functioning in all areas of her 
life.  Her GAF score was initially reported as 25.  However, 
the profile report indicated that based on the answers 
provided by the Veteran her GAF was in the range of 1-10 
because she had been in persistent danger of severely hurting 
herself or others as a consequence of her aggressive or 
violent behavior and as a consequence of her impaired 
judgment.  

The following day on a May 2007 Hampton Counseling Center 
clinical evaluation, the Veteran reported that she was 
separated from her spouse.  She reported subjective symptoms 
of nightmares, flashbacks, hypervigilance, suicidal ideation, 
insomnia, anxiety, phobias, poor concentration, hyperarousal, 
avoidance, agitation, exaggerated startle response, 
irritability, and argumentativeness.  She also indicated that 
she was an occasional social drinker and that she took 
Adderall for attention-deficit hyperactivity disorder (ADHD).  
Mental status examination revealed that she was appropriately 
dressed, had a good attitude, and was cooperative.  Her 
speech was normal, articulate, coherent, and relevant.  No 
delusions or hallucinations were elicited.  She described 
herself as chronically anxious and irritable.  Her insight 
and judgment was fair.  Her sleep was impaired and she had 
nightmares.  She was preoccupied with death and she was very 
nervous.  She reported a history of suicidal ideation, but 
she had no current suicidal or homicidal ideations.  Her 
current GAF score was 25 and it was noted as 65 in the past.  

May 2007 VA treatment notes indicate the Veteran reported 
that she was compliant with her Adderall but she had not 
taken her Celexa for several months.  She reported that she 
was attentive at work and was able to stay on task until 
4:00, at which time she started to lose focus and had 
difficulty attending to work.  She reported that her PTSD 
symptoms were stable.  She continued to have nightmares but 
she was able to fall back to sleep.  She was hypervigilant 
and avoided confrontations.  The Veteran maintained eye 
contact and she was calm, cooperative, and engaging.  Her 
mood was good and her affect was full and congruent.  Her 
speech was normal in rate, rhythm, and volume.  Her thought 
process was goal directed and no delusions or paranoia was 
elicited.  There were no perceptual disturbances or suicidal 
or homicidal ideations.  She was alert and oriented, and her 
memory was fair.  Her insight was good and her judgment was 
fair.  

A September 2007 clinical evaluation at the private 
counseling center contained essentially the same subjective 
symptoms and a mental status examination yielded similar 
results.  The Veteran was assigned a GAF score of 35; her 
past score was again reported as 65.  

On September 2007 VA examination, the claims file was 
reviewed.  The Veteran reported having treatment for PTSD and 
ADD, and that she had a past history of violent behavior such 
as beating up her husband.  There was no significant change 
in her reported symptoms and she indicated that they were 
moderate to severe in nature and that she experienced them on 
most days.  She reported that she currently did volunteer 
work and that she had problems at work because of her poor 
concentration and difficulty in focusing.  

Mental status examination revealed that she was casually 
dressed and was cooperative.  Her mood was neutral and affect 
was blunted.  Her speech was normal.  There were no 
perceptual problems.  Her thought process and content were 
normal.  There were no suicidal or homicidal ideations.  She 
was oriented to person, place, and time.  Her insight and 
judgment were fair.  Her impulse control was fair.  She 
appeared to isolate herself.  She was able to take care of 
her activities of daily living.  She was assigned a GAF score 
of 45 due to the moderately severe nature of her PTSD 
symptoms and her social isolation.  With respect to her ADD, 
she was assigned a GAF score of 50 due to the moderate nature 
of her symptoms and her problems at work.  The examiner found 
that the Veteran's psychiatric problems did not prevent her 
from getting employment.  

An October 2007 VA treatment note indicates the Veteran's 
mood was neutral and her affect was broad.  No specific 
delusions were elicited and she denied hallucinations and 
suicidal or homicidal ideations.  A GAF score of 65 was 
assigned.  

The record demonstrates that in the approximately May 2008 
time frame the Veteran's symptoms began to improve, although 
she still had symptoms of PTSD.   While May and June 2008 VA 
treatment notes indicate the Veteran reported a lack of 
motivation to engage in social activities with her friends 
and to exercise, she also indicated that she was learning in 
her treatment how to think about situations to be more 
productive before reacting in an aggressive way.  She also 
indicated that much less reactive to her frustration and 
anger, and that she was learning how to respond to triggers 
more effectively.  A GAF score of 60 was assigned.  

On July 2008 VA examination, the Veteran complained of 
multiple symptoms, the most prominent of which were her low 
frustration tolerance and inability to relate to people 
without getting into verbal or sometimes physical 
altercations (the Veteran indicated the last physical 
altercation was in 2007 and that verbal altercations had 
lessened from every other day due to treatment and increased 
avoidance of people).  She also complained of infrequent 
panic attacks (the last episode occurred in January 2008), 
"situational" depression, crying spells, and reduced 
energy.  She had frequent nightmares and sleep impairment 
that resulted in increased irritability and interpersonal 
conflicts.  She also had some intrusive thoughts and 
hypervigilance.  She had a poor ability to relate to people 
whether family or friends.  She became more socially 
isolative and had very little social contact with other 
people.  

However, while she had some ongoing problems at her job, but 
she was able to maintain work.  The Veteran indicated that 
she gave up a more demanding full-time job as an office 
manager and accepted a part-time position with low demands 
and less personal contact where she performed satisfactorily.  
The Veteran had some inattention present and had a history of 
ADD.  

However, on mental status examination, the Veteran was well 
dressed, neat, and groomed.  No unusual behaviors were noted.  
Her attitude was cooperative.  Her mood was generally 
euthymic and with normal affect.  Her speech was of normal 
rate, pressure, and volume.  Critically with regard to the 
rating criteria under consideration, there was no indication 
of hallucinations, delusions, or other psychotic features.  
Her thought process was organized, rational, and relevant.  
No suicidal or homicidal ideations were elicited.  She was 
oriented and her memory was good.  Her concentration seemed 
mildly impaired.  Her insight was fair, but her judgment 
could be clearly compromised by stress.  Her frustration 
tolerance was low.  Her GAF score was 45 as it related to her 
PTSD and 50 to 55 as it related to her ADD.  She was deemed 
employable at the time.  

July 2008 VA treatment notes indicate the Veteran was alert 
and her mood was stable.  She reported that she often became 
stressed and angry, which left her feeling depressed, 
exhausted, and without energy at the end of the day.  

On February 2009 VA examination, the claims file was 
reviewed.  The Veteran reported ongoing problems with PTSD as 
well as ADHD.  She continued to have several symptoms such as 
intrusive thoughts, avoidance of reminders of Iraq, 
isolation, avoidance of others, and distractibility.  
However, she reported improved sleep, only occasional 
arguments with others, no violent behavior, and less panic 
attacks.  

The examiner commented that her main problems were 
withdrawing from people, a tendency to frustrate easily, and 
experiencing intrusive thoughts of Iraq.  Of note, however, 
the Veteran was currently enrolled in school full-time, 
although the examiner stated that it was premature to 
ascertain how she was doing as she had not mentioned any 
problems with school, thus far.  She had recently been 
involved in compensated work therapy, but she was terminated 
due to her own behavioral problems and infractions against 
the rules and regulations rather than due to her PTSD.  
Socially, she reported a pattern of isolation, although she 
had contact with family members and attended school full 
time.  She currently lived alone.  The examiner reported that 
notes from her psychiatric providers seemed to indicate that 
the Veteran was doing relatively well and that her depressive 
features were not prominent.  

On mental status examination, the examiner noted that the 
Veteran was well dressed and well groomed.  No unusual 
behaviors were noted.  Her attitude was friendly and 
cooperative.  Her mood was euthymic and with full affect.  
Her speech was of normal rate, pressure, and volume.  She 
denied any problems with hallucinations, delusions, or 
psychotic symptoms, and none were observed during the 
interview.  Her thought processes were well-organized, 
rational, and relevant, and she was spontaneous.  She was 
able to communicate well.  No current suicidal or homicidal 
ideations were elicited.  She was oriented in all spheres.  
There were no problems noted with memory or concentration.  
Her insight was fair and her judgment could sometimes be 
compromised by stress.  She had lower than average 
frustration tolerance.  She performed her activities of daily 
living satisfactorily.  A GAF score of 55-60 was assigned and 
she was specifically deemed employable.  

VA treatment notes from January to March 2009 indicate the 
Veteran ran out of her medication for ADHD and that she felt 
like she was less focused as a result.  She denied 
hallucinations, suicidal or homicidal ideation, depressive 
symptoms, and sleep difficulties.  Her insight and judgment 
were fair.  An April 2009 VA treatment note indicates she 
reported that she was not sleeping well with Benadryl.  She 
was still going to school full-time and she enjoyed living 
alone.  Her mood was neutral, her affect was broad, and there 
were no psychotic features.  She was not suicidal or 
homicidal.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran's PTSD with ADD more closely approximates 
occupational and social impairment with deficiencies in most 
areas for the period beginning September 2006 and up to May 
21, 2008.  Given the symptoms of difficulty in getting along 
with others, social isolation, poor concentration, decreased 
motivation, panic attacks, nightmares, sleep disturbance, 
occasional suicidal ideation, irritability, 
argumentativeness, and aggressive and violent behavior 
manifested during this period, the evidence demonstrates 
occupational and social impairment with deficiencies in most 
areas.  Her ADD was affectively treated with medication and 
resulted in only moderate concentration problems.  

The Board has also considered the Veteran's GAF scores, which 
ranged between 1 and 65.  Although the scores at the extreme 
suggested a dangerous level of impaired functioning and 
moderate impaired functioning, these records did not 
adequately describe the nature and frequency of symptoms so 
as to justify the score given.  Further, the report of the 
Veteran being in persistent danger of hurting herself or 
others that was the basis for the lowest rating appeared to 
be isolated and at the most the result of a temporary 
worsening of her disorder that subsequently improved even the 
very next day as shown on clinical evaluation.  The Board 
also notes that GAF scores are only one indication of the 
severity of a given service-connected mental disorder.  
38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, 
supra.  Overall, the Board finds that the Veteran's scores 
were mostly representative of severe impairment consistent 
with a 70 percent rating.  

A higher rating of 100 percent is not warranted for this 
period because total occupational and social impairment is 
not shown.  The risk of suicide was low, her thought process 
was logical and goal directed, she was coherent, she had no 
delusions or hallucinations, and her judgment was fair.  
Furthermore, there is no evidence that her aggressive or 
violent behavior was frequent or resulted in legal problems.  
She appeared cooperative during interviews, maintained 
employment, and performed activities of daily living.  There 
is no evidence of disorientation to time or place and she has 
not manifested memory loss so severe as to result in the loss 
of names of close relatives, her own occupation or her own 
name.  While difficulties in concentrating have been noted, 
her thoughts have repeatedly been found to be organized on 
examination.  She was also employed and considered 
employable.  Thus, the evidence is not indicative of total 
occupational and social impairment.


However, from May 22, 2008, a preponderance of the evidence 
is against a rating in excess of 50 percent for PTSD with ADD 
as the Veteran's PTSD symptoms more nearly approximated 
occupational and social impairment with reduced reliability 
and productivity.  

The evidence during this period indicates that the Veteran's 
PTSD with ADD symptoms had improved due to treatment.  
Although she continued to have low frustration and anger, she 
was less reactive at these times.  Her physical altercations 
significantly decreased to the point where they no longer 
occurred.  Verbal altercations lessened and she had only 
occasional arguments.  Her panic attacks were also 
infrequent.  Her ADD was affectively treated with medication 
and resulted in only mild concentration problems.  She also 
attended school full-time with no evidence of any significant 
difficulties.  

In short, her overall functioning improved as her more 
serious symptoms subsided.  Her improvement was also 
demonstrated through her GAF scores, which ranged from 45 to 
65, with the majority of the scores at 55, 60, or 65 and only 
one score at 45.  While the score of 45 suggests serious 
symptoms, it was not consistent with the noted decrease and 
elimination of some symptoms and her improved ability to cope 
with her symptoms.  The remaining scores ranging from 55 to 
65 represent moderate to mild symptoms. 

Other symptoms that have been reported since May 22, 2008, 
such as sleep disturbance, depressive symptoms, nightmares, 
and disturbance in motivation and mood were consistent with a 
50 percent rating.  Due to the improvements noted above, the 
evidence no longer reflected occupational and social 
impairment with deficiencies in most areas.  During various 
mental status examinations while participating in treatment 
at the VAMC, as well as during her VA compensation and 
pension evaluations, and the Hampton Counseling Center 
evaluation, the Veteran was consistently found to be clean, 
neat, appropriately-dressed and groomed, alert and oriented 
to person, place and time, and had normal speech and thought 
patterns, with fair insight and judgment.  While she has some 
difficulty in establishing and maintaining effective work and 
social relationships, she clearly had the ability to do so.  
The evidence shows that she has maintained contact with her 
family and was employable.  

The Board has also reviewed the evidence to determine whether 
this matter should be forwarded to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  Factors that are considered are whether the 
disability required frequent hospitalization, caused marked 
interference with his employment, or involved other symptoms 
of like gravity.  See 38 C.F.R. § 3.321.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.  When comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the appeal is contemplated by the 
rating schedule.  The schedular rating takes into account 
that a disability will produce some degree of interference 
with employment, but the Veteran has not provided any 
information or documentation to suggest that the her PTSD is 
exceptional or so unusual as to render the schedular 
evaluation inadequate.  

The Veteran has not had periods of hospitalization due to her 
PTSD with ADD.  Although she was not working, records 
indicate she was capable of being employed and that she was a 
full-time student with no apparent difficulties.  The record 
indicates she was terminated from compensated work therapy; 
however, this was due to reasons other than her PTSD.  In 
short, there is no objective evidence or allegation in the 
record that regular schedular criteria are inadequate, or 
that the disability picture presented is exceptional.  Thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.
ORDER

A 70 percent rating for PTSD with ADD is granted for the 
period from September 23, 2006 to May 21, 2008.  To this 
extent only, the appeal is allowed.  

A rating in excess of 50 percent for PTSD with ADD from May 
22, 2008 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


